DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         REBECCA ROMERO,
                             Appellant,

                                    v.

THE BANK OF NEW YORK MELLON f/k/a THE BANK OF NEW YORK,
   AS TRUSTEE FOR THE CERTIFICATE HOLDERS CWALT, INC.,
ALTERNATIVE LOAN TRUST 2007-HY4, MORTGAGE PASS-THROUGH
              CERTIFICATES, SERIES 2007-HY4,
                         Appellee.

                              No. 4D22-786

                         [December 22, 2022]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Janis Brustares Keyser, Judge; L.T. Case No.
502014008738.

  Gregory Light of Light & Gonzalez, PLLC, Plantation, for appellant.

  Dariel Abrahamy of Greenspoon Marder LLP, Boca Raton, for appellee.

PER CURIAM.

  Affirmed.

GROSS, LEVINE and CONNER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.